English interpretation provided by the delegation): I warmly congratulate Mr. Tijjani Muhammad-Bande, President of the General Assembly at its seventy-fourth session, on his election to that honourable position. I pledge Poland’s full support for his mission. I also warmly thank Ms. Espinosa Garces for her active work as President of the General Assembly at its seventy-third session.
Peace, environmental protection and welfare are the three concepts on which I would like to centre my message today. Those three concepts should also serve as a cement that binds the entire international community: peace through respect for the law, environmental protection achieved through cooperation and co-responsibility, and welfare through engaging for the 2030 Agenda for Sustainable Development.
On 1 September, we commemorated in Warsaw the eightieth anniversary of the outbreak of the Second World War, which began with an attack on Poland by two totalitarian States and two criminal ideologies, German Nazi Hitlerism and Soviet Stalinist communism. The Second World War, which violated the fundamental rights of nations and States to self-determination, claimed nearly 18 million victims worldwide and became a long-term trauma for millions more. This extremely painful historical experience has left its mark. Not only has it influenced international relations in the decades since, but it has also greatly affected the cultural and social consciousness, shaping both the ideas that we profess today and the goals that we set and pursue.
I would now like to repeat what I said during the commemoration ceremony in Warsaw with regard to the outbreak of the Second World War, which is that, despite the progress of civilization, despite that terrible lesson, today, in the twenty-first century, acts of incomprehensible barbarity are still being perpetrated all over the world — ethnic cleansing, mass murders and even genocide. Moreover, we continue to see assaults on the sovereignty and territorial integrity of States, and borders are still being moved by force. Looking at this, one cannot help but draw historical analogies. There is also the temptation today to buy time for peace through passiveness and submission, and sometimes even parlaying with aggressors in the name of one’s own interests, submission or appeasement, thereby succumbing to dangerous illusions that one can bargain with an aggressor at the expense of others in order to prolong peace for oneself. Such parlaying, in other words, involves pursuing individual interests, often economic, in one’s relations with aggressors, while at the same time invoking solidarity with the victims of aggression in grandiloquent words.
When creating the United Nations out of the ruins of the previous world order, we were guided by a completely different set of tenets. The guiding principle was “never again”. It seemed that we had all learned the cruel lessons of the Second World War. Unfortunately, as recent years have shown, that same temptation to deal with the aggressor exists today as it did then. I firmly believe that it is high time to shake ourselves out of the state of lethargy inherited from the past and stop repeating the same mistakes.
In this vein, as President of the Republic of Poland, I cannot fail to refer to the situation in our part of Europe. I want to make it clear once again that every country has an equal right to self-determination. Poland has been and will continue to be a champion of independence, sovereignty and territorial integrity, both for Ukraine and Georgia. State borders must not be changed by force. Poland, so gravely affected in the previous century, has a moral duty to speak out very clearly on this matter — and we are doing so. We are making efforts to ensure peace and justice in the name of peace and freedom, which are so dear to us.
This year we are coming to the end of Poland’s two-year membership of the Security Council — an experience we regard as valuable and meaningful. Our tenure has emphasized the role of my country which, as a founding Member of the United Nations, considers itself an integral part of the great international system of cooperation between nations and States. It is primarily common values, objectives and legal norms that bind the system together. The past few years have unfortunately shown that international law is often challenged and disavowed today, even though it is precisely international law that provides the basis for the implementation of principles such as the sovereign equality of States, justice, responsibility and security.
The law exists not only for the benefit of States, but for the benefit of humankind as a whole and for the benefit of each individual. A violation of its norms must produce consequences and individuals responsible for such breach must be held accountable. It was in this spirit that, during its presidency of the Security Council in 2018, Poland organized a high-level debate on the promotion and strengthening of the rule of law in the maintenance of international peace and security, which I presided over as President of the Republic of Poland (see S/PV.8262). I would like to make it very clear that international law is the strongest tool that civilized nations have to ensure long-term peace. Peace comes through law — there can be no peace without the law. Poland, which in its history has tragically experienced genocide and war crimes as a result of acts of aggression from other countries, will always unalterably be on this side of the law and on this side of the victims of violence. We have strongly and consistently emphasize this point in international forums.
First of all, through our work in the Security Council, we emphasize the indisputable role of international law in maintaining the global security architecture that was created after the Second World War and in protecting civilians in armed conflicts.
Secondly, we remain a consistent advocate of children’s rights. This year we celebrate the thirtieth anniversary of the Convention on the Rights of the Child, which Poland initiated. It has a special dimension for us. It is a universal and historically unprecedented international document that relates solely and exclusively to children. This groundbreaking Convention has changed the way we think about children. It has given children the protection they need and deserve. Children are the most vulnerable group in terms of exposure to the consequences of conflict. In this connection, we are placing particular emphasis on the problem of the reintegration of children previously enlisted in armed groups and of children born as a result of sexual violence in wars.
Thirdly, we call for strengthening protection for persons with disabilities in conflicts. These people are particularly exposed to a range of negative phenomena associated with conflict and post-conflict situations — violence, threats to life and health and difficulties in accessing health care, education, rehabilitation and, in extreme cases, life-saving humanitarian aid. In June, on the initiative of Poland, the Security Council unanimously adopted resolution 2475 (2019), the first ever devoted to persons with disabilities in armed conflicts.
Fourthly, and finally, we promote the protection of the rights of persons belonging to religious minorities. We are concerned about the surge in violence and religious hatred. We are particularly painfully aware of the spreading violence against Christians, and yet freedom of religion is one of the fundamental human rights and freedoms. Enhancing mutual understanding and cooperation among ethnic, cultural and religious groups is more important than ever before. That is why, for several years now, Poland has been calling for the increased engagement of international organizations in promoting full respect for the rights of religious minorities and in ensuring freedom of religion and belief. A living testament to the Polish commitment to the cause is the fact that this year the General Assembly decided to designate 22 August as the International Day Commemorating the Victims of Acts of Violence Based on Religion or Belief.
Today, as President of the Republic of Poland, I would like not only to take stock of Poland’s achievements in the field of promoting peace in the world, but also to emphasize our contribution to solving the second key challenge of the contemporary world, which is caring for the natural environment. We will soon be handing over to Chile the presidency of the Conference of the Parties (COP) to the United Nations Framework Convention on Climate Change. Our term in office has produced a significant contribution to global climate policy. At COP 24, held in Poland, the Katowice Rulebook was adopted. The objective of COP 24 was to provide a manual on how to implement the Paris Agreement on Climate Change. That is what we achieved. Therefore, I would like at this point to thank all the political leaders for their personal commitment and presence in our meetings, both during the COP 24 leaders summit and in the closing stretch of the negotiations in Katowice. Thanks to the Katowice climate package, the world has at its disposal a set of guidelines on operationalizing the Paris Agreement and taking related action.
I realize many of us believe that more needs to be done to protect the environment and that our ambitions should be greater. However, I also believe that the essence of the fight to counter the negative processes taking place in the natural environment lies primarily in building international consensus on the issue, and one cannot transgress its limits. Ambitions must be expressed together because only then can they be realized. Only together can we save our natural environment. The fact that the document crowning COP 24 was adopted unanimously is all the more gratifying. After laborious negotiations, part of this arrangement resulted in the acceptance of the Just Transition Declaration. For me, it is a source of great satisfaction that this concept, coined during the Katowice Conference, is now part of the official language used by the European Union and the Environmental Action Program (EAP) of the newly formed European Commission.
Let me assure members of the Assembly that Poland will support the European Commission in the implementation of the just transition concept, as defined at COP 24. Responding to the call for a higher level of ambition on environmental protection, in conjunction with yesterday’s Climate Action Summit, convened by the Secretary-General, on behalf of Poland I have proposed five initiatives that are either already under way or about to be implemented at the national level. In pursuit of sustainability, the aim is to reduce greenhouse gas emissions and their production will be balanced through their absorption by ecosystems and adaptation to climate change.
First, we have created a programme that is aimed at reducing household emissions. Secondly, we will seek to reduce emissions from public transportation. Thirdly, through large-scale afforestation programmes, we want to enhance the absorption of emissions by ecosystems, which should bring us closer to climate neutrality. Fourthly, we have developed plans to adapt cities to climate change. Fifthly, we have drafted a long-term programme to change the economic profile of one of Poland’s strongest economic regions — Silesia.
First and foremost, Poland emphasizes the issue of a solidarity-based and just, low-carbon transition. We are also convinced that building a green economy is possible only when voices of all social groups are duly taken into account. Environmental policy must be understood as a social policy and cannot be used as an instrument to gain economic advantage derived from the different energy mixes of individual economies or reserves of natural resources at hand.
The issue of the environment should be seen in the wider context of debate on sustainable development. In that vein, I believe that the time has come to launch an international discussion on the modern model of welfare policy. It is worth reflecting on the meaning of the term today and how to position it in a globalized world. What goals should we set ourselves on the road to its achievement? What model of a modern welfare State would we adopt — the model against which we would pitch our political ambitions? In Poland, we have now started that debate, facilitated by the dynamic development of Poland’s economy and extensive social aid programmes implemented by the Polish authorities.
Welfare policy should be based on the concept of sustainable development, as set out in the 2030 Agenda for Sustainable Development, which we have all adopted — in other words, responsibility, solidarity and justice. At the July session of the High-level Political Forum on Sustainable Development, we noted significant progress in achieving the 2030 Agenda and its Sustainable Development Goals. However, the discussion revealed a lag in implementing many of its Goals, as confirmed in the Sustainable Development Goals Report 2019, which indicates that Sustainable Development Goal 4, concerning education, is at risk.
That delay is an acute problem and should be eliminated as soon as possible. We all agree that education is fundamentally important.
Secondly, our citizens also consider health care to be a key aspect when defining quality of life. We must make immense financial investments and achieve a much higher level of fair and effective coverage, both as individual countries and globally. In some parts of the globe, negligence in health care has led to the reappearance of diseases that were already considered to have been eradicated, and in developed countries the level of medical services is still under heavy pressure from social expectations. That is mainly due to an ageing population and the consequent increase in health needs. In Poland, that problem is currently being addressed as one of the most pressing challenges for the country’s social policy.
Thirdly, the harmonization of the standard of living is an equally important element of sustainable development and a welfare State, next to increasing educational opportunities and health protection. Policies should aspire to systematically combat poverty and prevent exploitation, including economic exploitation, and to reduce social disparities through the systematic increase in the average standard of living for families. Only an economy based on respect, honesty, the harmonious cooperation among all social groups and the fair distribution of the fruits of labour, can bring about sustainable development in individual countries and the international community as a whole.
We must introduce the concept of commonwealth into the language of economic debate. Those issues are particularly important outside of developing countries as well. Today, even in some rich Western countries, we are witnessing mass protests in which citizens are demanding respect for their social rights and highlighting the deterioration of their living conditions. Instead of respect, they face arrogance and brutal police violence. I believe that a sincere dialogue about welfare policies would help prevent such tensions.
Shared responsibility should be the starting point of our efforts to achieve a better tomorrow for future generations. Poland is determined to continue its endeavours to ensure development, peace and security, respect for human rights and support for vulnerable groups in need of special protection. I would therefore like to take this opportunity to call for the promotion of peace through the law, care for the natural environment through responsibility-sharing and engagement in welfare policy through sustainable development.
There is no doubt that as an international community we are faced with mounting and often unprecedented challenges. However, I am convinced that by working together we will be able to meet those challenges.
